Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         19-NOV-2018
                                                         09:46 AM


                           SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAII,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                         THADDEUS M. LUSTER,
                   Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CASE NO. 1DTA-15-05236)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Thaddeus M. Luster’s

application for writ of certiorari filed on October 10, 2018, is

hereby rejected.

          DATED:   Honolulu, Hawaii, November 19, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson